Exhibit 10.1
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of March 21,
2011, by and between Phoenix Acquisition Company II, L.L.C., a limited liability
company organized and existing under the laws of Delaware (the “Seller”), and
Saints Capital VI, L.P., a limited partnership organized and existing under the
laws of Delaware (the “Purchaser”).
 
WHEREAS, pursuant to Section 6.3 of that certain Registration Rights Agreement,
dated February 4, 2011, by and between Merisel, Inc., a Delaware corporation
(the “Company”) and the Seller, a copy of which is attached hereto as Appendix A
(the “Original Agreement”), the Seller may assign and transfer its rights and
obligations, respectively, under the Original Agreement to any transferee of the
Registrable Securities (as such term is defined in the Original Agreement) who
acquires the Registrable Securities;
 
WHEREAS, pursuant to a stock purchase agreement, dated February 18, 2011, by and
between the Seller and the Purchaser (the “Stock Purchase Agreement”), the
Seller sold and transferred to the Purchaser, and the Purchaser purchased and
accepted from the Seller, the Registrable Securities;
 
WHEREAS, the Seller wishes to assign and transfer, and the Purchaser wishes to
accept and assume, all of the Seller’s rights and obligations, respectively,
under the Original Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:
 
SECTION 1.01.  Definitions.  Defined terms used herein and not otherwise defined
shall have the meanings set forth in the Original Agreement, as amended.
 
SECTION 1.02.  Assignment.  The Seller hereby assigns and transfers to the
Purchaser, and the Purchaser hereby accepts and assumes, all of the Seller’s
rights and obligations, respectively, under the Original Agreement.
 
SECTION 1.03.  Further Assurance.  After the date hereof, the Seller and the
Purchaser shall each take such further actions and execute and deliver such
further documents as may reasonably be necessary, if any, to give effect to the
purposes of and the transfer provided for in this Agreement.
 
SECTION 1.04.  Amendments.  No amendments or modifications of this Agreement
shall be effective unless in writing and signed by each of the parties hereto.
 
SECTION 1.05.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.06.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 1.07.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the state of New York.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF, CONNECTED
WITH OR RELATING TO THIS AGREEMENT, THE MATTERS OR TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.
 
IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 
 

  PHOENIX ACQUISITION COMPANY II, L.L.C.                         by: Stonington
Capital Appreciation 1994 Fund, L.P. as a member,               by: Stonington
Partners, L.P., its general partner               by: Stonington Partners, Inc.
II, its general partner                    
 
By:
 /s/ Bradley Hoecker                                                     Name:
Bradley Hoecker       Title: Director and Partner            

                  SAINTS CAPITAL VI, L.P.                     by: Saints Capital
VI, LLC, its General Partner                
 
By:
/s/ Ken Sawyer       Name: Ken Sawyer       Title: Managing Member          

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
 
 
Filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K filed with the
SEC on February 7, 2011.
 